Title: To Alexander Hamilton from Daniel Bradley, 16 August 1799
From: Bradley, Daniel
To: Hamilton, Alexander


          
            Sir,
            Staunton Virginia 16th. Augst 1799—
          
          You have forwarded a descriptive List of five deserters, Two from Capt. Brock, Two from Captain Diven, and one from Capt Grayson, I have forwarded Muster and Pay rolls to the War Office to include the Month of July, and it is of consequence to the recruiting business; that Money should be immediately be sent for the payment of the recruits, I wish to observe that there is no person appointed to Muster, or pay the Troops of the 4th. Regiment in this Quarter—
          It appears in the 13th. Section of the Law for the better organizing of the Troops of the U. States, that to every division of an Army there shall be an Inspector, &c, Should you think proper to confer any thing of the kind on me, to help along with my expences, I shall use my utmost endeavour to give sattisfaction—with due respect Sir I Your Obedient Humbl Servt
          
            Dan Bradley Majr
            4th. U.S. Reg
          
          Major Ge & Inspector Genl Alexr. Hamilton—
        